Name: Commission Directive 94/49/EEC of 11 November 1994 updating the list of entities covered by Council Directive 91/296/EEC on the transit of natural gas through grids
 Type: Directive
 Subject Matter: organisation of transport;  oil industry;  energy policy
 Date Published: 1994-11-16

 Avis juridique important|31994L0049Commission Directive 94/49/EEC of 11 November 1994 updating the list of entities covered by Council Directive 91/296/EEC on the transit of natural gas through grids Official Journal L 295 , 16/11/1994 P. 0016 - 0017 Finnish special edition: Chapter 12 Volume 2 P. 0176 Swedish special edition: Chapter 12 Volume 2 P. 0176 COMMISSION DIRECTIVE 94/49/EC of 11 November 1994 updating the list of entities covered by Council Directive 91/296/EEC on the transit of natural gas through gridsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/296/EEC of 31 May 1991 on the transit of natural gas through grids (1), and in particular Article 2 (2) thereof, Whereas the high-pressure natural gas transmission grids and the entities responsible for them in the Member States covered by the Directive 91/296/EEC are listed in the Annex to that Directive; Whereas the list is to be updated by the Commission after consultation with the Member States concerned, whenever necessary within the context of the objectives of the Directive 91/296/EEC, and in particular taking into account paragraph 1 (a) of Article 2; Whereas the evolution of the gas industries in Germany, in particular with regard to the German reunification, and in Italy, necessitates the updating of the list, After consultation with the Member States concerned, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 91/296/EEC is replaced by the Annex to this Directive. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 31 December 1994. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 11 November 1994. For the Commission Marcelino OREJA Member of the Commission (1) OJ No L 147, 12. 6. 1991, p. 37. ANNEX 'ANNEX List of entities and high-pressure gas transmission grids "" ID="1">Germany> ID="2">Bayerngas GmbH"> ID="2">BEB Erdgas und Erdoel GmbH"> ID="2">Erdgas Verkaufs-Gesellschaft mbH"> ID="2">Gas-Union GmbH"> ID="2">Mobil Oil AG"> ID="2">Ruhrgas AG"> ID="2">Saar Ferngas AG"> ID="2">Thyssengas GmbH"> ID="2">Vereinigte Elektrizitaetswerke Westfalen AG (VEW)"> ID="2">Westfaelische Ferngas AG"> ID="2">EWAG, Nuernberg"> ID="2">Gasversorgung Sueddeutschland"> ID="2">Schleswag AG"> ID="2">Thuega AG"> ID="2">Verbundnetz Gas AG"> ID="2">Wingas GmbH"> ID="1">Belgium> ID="2">Distrigaz SA"> ID="1">Denmark> ID="2">Dansk Naturgas A/S"> ID="1">Spain> ID="2">Empresa Nacional de Gas SA (ENAGAS)"> ID="2">Catalana de Gas"> ID="2">Gas de Euskadi"> ID="1">Greece> ID="2">DEPA"> ID="1">Luxembourg> ID="2">SOTEG"> ID="1">Netherlands> ID="2">NV Nederlandse Gasunie"> ID="1">Italy> ID="2">Snam SpA"> ID="2">Edison Gas SpA"> ID="2">SocietÃ Gasodotti del Mezzogiorno SpA"> ID="1">France> ID="2">Gaz de France"> ID="2">SNGSO"> ID="2">Compagnie franÃ §aise du mÃ ©thane (Cefem)"> ID="1">United Kingdom> ID="2">British Gas"> ID="1">Ireland> ID="2">Irish Gas Board'">